            Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
STEVEN WEBSTER,                           )
                                          )                  Civil Action No.
            Petitioner,                   )                  19-11788-FDS
                                          )
            v.                            )
                                          )
DEAN GRAY,                                )
                                          )
            Respondent.                   )
__________________________________________)


                          MEMORANDUM AND ORDER ON
                     PETITION FOR A WRIT OF HABEAS CORPUS

SAYLOR, C.J.

       This is a petition for a writ of habeas corpus. Petitioner Steven Webster is an inmate at

the Souza-Baranowski Correctional Center. Dean Gray is the current superintendent of that

facility.

        In 2016, Webster was convicted by a jury of first-degree murder and other related

charges. He was sentenced to a term of life imprisonment and now seeks habeas relief pursuant

to 28 U.S.C. § 2254. His petition alleges that insufficient evidence was presented at trial to

support a guilty verdict and that his continued incarceration violates his right to due process.

       For the following reasons, the petition for a writ of habeas corpus will be denied.

I.      Background

       A.       Factual Background

       The following facts are taken from the opinion of the Massachusetts Supreme Judicial

Court (“SJC”). See Commonwealth v. Webster, 480 Mass. 161, 162-66 (2018).

       On July 11, 2012, the victim, Andrew Stanley, was shot and killed in his Hyannis home
        Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 2 of 11




during an armed robbery and home invasion. Id. at 162. At approximately 1:20 p.m., police

responded to reports of gunfire from the victim’s address. Id. Arriving on the scene, the

officers heard moaning and yelling coming from the house. Id. One officer saw a man he

recognized as Keiko Thomas peer out a window. Id. The officers then heard gunfire and saw

three men flee the house, one of whom an officer recognized as Eddie Mack. Id. The officers

gave chase, apprehending Thomas, Mack, and another individual, David Evans. Id. During that

time, a witness saw a fourth man run back toward the victim’s house. Id. That man eluded

arrest. Id.

       The police found the victim unresponsive on the floor, his arms and legs bound with duct

tape and zip ties. Id. He had been beaten, and there were “marks on his body consistent with

the use of a stun gun.” Id. He died from a gunshot wound to the torso. Id.

       Several pieces of evidence were recovered from the crime scene. After finding Mack

hiding beneath an air conditioning unit outside a nearby store, police discovered marijuana

inside the air conditioning unit and $14,300 in cash beneath an adjacent pallet. Id. at 162-63.

Police also found four cell phones in the surrounding area—two from under the pallet and two

from a nearby alley. Id. at 163. Of those four cell phones, one each belonged to Mack,

Thomas, and the victim. Id.

       Investigators found Mack’s fingerprints on a piece of duct tape and his palm print on a

window at the victim’s house. Id. The police also executed a search warrant for Thomas’s

house, located approximately one mile from the crime scene. Id. There, they found a roll of

duct tape, handcuffs, and a round of ammunition. Id.

       The police recovered from a parking lot beside the victim’s house a backpack containing

two guns (including a loaded .45 caliber Colt handgun), gloves, a stun gun, an aerosol can, and



                                                2
        Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 3 of 11




duct tape consistent with that used to bind the victim. Id. The Colt handgun was consistent

with both a shell casing recovered by police and the bullet retrieved from the victim’s body. Id.

Also in the backpack was a black face mask with traces of Webster’s deoxyribonucleic acid

(DNA). Id.

      In the subsequent investigation, police examined the defendants’ cell phone records for

the days leading up to the murder. The records showed frequent exchanges of calls and text

messages: Webster called or messaged Evans 231 times between July 1 and the day of the

murder, July 11. Id. Webster also communicated with Mack seven times between July 10 and

July 11. Id. Communications were frequent between the other defendants, too. From July 7 to

July 11, Mack and Thomas exchanged 45 calls and texts. Id. Mack and Evans communicated

multiple times during that period. Id.

      On July 3, Webster sent Evans a message that said, “Got some heat lined up.” Id.

Webster messaged Evans again on July 7: “cuz if you chillen im bout, I am to go snatch my lil

heat by Norfolk and cum back.” Id. On July 8, Mack messaged Evans: “Gotta come down so I

can explain it better bro so we can get better understandin feel me.” Id. On July 9, Evans

messaged Webster asking, “So what about mack?” Id. Webster responded, “We out their what

time was u tryna head out their?” Id. Evans asked, “what you trying to do?” Id. Webster

replied, “stressing fam.” Id. On July 10, Mack messaged Evans: “Yal good?” Id. Evans

responded “Yup. We out there tomorrow night cuz.” Id. On the morning of July 11, Webster

did not message either Evans or Mack, although both were communicating with each other until

12:10 p.m. From 12:10 to 2:21 p.m., approximately an hour before and after the murder, none

of the defendants messaged each other. Id. at 165.

      The police also examined cell site location information (CSLI), which placed Webster’s



                                               3
            Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 4 of 11




 phone in the vicinity of Barnstable on July 10 and 11. Id. at 164. 1 An hour after the murder,

 both Webster’s and Evans’s phones were tracked moving from Barnstable toward Boston. Id. 2

 At 2:21 p.m., Webster called Mack’s phone “using a calling feature to block the caller’s

 identification.” Id. Moments later, Mack received a message from Evans’s phone that read,

 “What up bro its [me, Webster] hit me back.” Id. By 4:00 p.m., Webster’s and Evans’s cell

 phones were in the vicinity of Boston. Id.

        At the victim’s house in Hyannis, police discovered tire impressions consistent with the

 tires of a Chevrolet Impala rented by Evans prior to the murder. Id. Police later found the

 Impala on July 13 in Boston, about a mile from Webster’s home. Id. Webster’s DNA was

 discovered in the car. Id.

        The police arrested Webster in February 2013. Id. In the police interview following his

 arrest, Webster told police he had never been to Cape Cod, was unfamiliar with Barnstable, and

 did not know Evans. Id. at 166. Webster later admitted to knowing Evans by a street name but

 claimed to have met him only once. Id.

        B.         Procedural Background

        Webster was charged with first-degree murder on a theory of felony murder, armed

robbery, home invasion, armed assault in a dwelling, and carrying a firearm without a license.

Id. at 162. In September 2016, he was tried alongside Eddie Mack before a jury. Id. at n.2. 3

Webster argued at trial that he had not been present at the crime scene. Id. at 164. Nevertheless,




        1
            Hyannis is a village located within the town of Barnstable.
        2
            Evans was in police custody by this time.
        3
           Eddie Mack was convicted of murder in the first degree with extreme atrocity and cruelty, among other
related charges. Keiko Thomas and David Evans pleaded guilty to manslaughter and other charges.

                                                           4
          Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 5 of 11




a jury convicted him of all charges. Id. at 162. 4 The trial judge sentenced Webster to a term of

life imprisonment for the murder. He was also sentenced to minimum terms of 25 years for

home invasion, 25 years for armed assault in a dwelling, and four years and six months for

carrying a firearm without a license, all to run concurrently with the life sentence.

         Webster appealed his conviction to the Supreme Judicial Court on the grounds that (1)

 there was insufficient evidence to convict him; (2) the judge should have excluded the tire

 impression evidence; (3) the Commonwealth did not sufficiently show that one of the phone

 numbers introduced at trial belonged to Evans; and (4) the judge should have provided a

 “consciousness of guilt” instruction to the jury or, alternatively, that Webster’s counsel was

 ineffective for not requesting such an instruction. Id. at 164. He also requested that the SJC

 grant relief based upon its extraordinary powers under state law to review convictions of capital

 crimes. Id. at 171-72; see Mass. Gen. Laws. ch. 278, § 33E. The Supreme Judicial Court

 affirmed the trial court judgment and declined to invoke its statutory authority to alter that

 judgment. Webster, 480 Mass. at 171-72.

 II.     Standard of Review

        Under 28 U.S.C. § 2254(d), a federal court may not issue a habeas petition “with respect

to any claim that was adjudicated on the merits in State court proceedings” unless the state court

decision (1) “was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or (2) “was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

        A state-court decision is “contrary to” clearly established federal law if it (1) “applies a

        4
          The trial court judge then dismissed the armed robbery conviction contingent upon the murder conviction
being upheld. Webster, 480 Mass. at 162 n.1.


                                                        5
         Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 6 of 11




rule that contradicts the governing law set forth in [the Supreme Court’s] cases” or (2) resolves a

case differently from the Supreme Court on a set of “materially indistinguishable” facts. Early v.

Packer, 537 U.S. 3, 8 (2002) (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). In

either scenario, the state-court decision must be “substantially different,” “diametrically

different,” “opposite in character or nature,” or “mutually opposed” to Supreme Court precedent.

Williams, 529 U.S. at 405.

       A state-court decision involves an “unreasonable application” of federal law if the state

court identified the correct governing legal principle from the Supreme Court’s decisions but

applied it in an objectively unreasonable manner. See Lockyer v. Andrade, 538 U.S. 63, 75-76

(2003) (citing Williams, 529 U.S. at 409). The Supreme Court has cautioned that “[a]n

unreasonable application of federal law is different from an incorrect application of federal

law.” Williams, 529 U.S. at 410. The state court’s application of federal law must be “more than

incorrect or erroneous.” Lockyer, 538 U.S. at 75 (citing Williams, 529 U.S. at 410, 412); see also

Teti v. Bender, 507 F.3d 50, 57 (1st Cir. 2007) (“A decision can still be reasonable even if the

reviewing court thinks it is wrong; ‘unreasonable’ here means something more than incorrect or

erroneous.”). Furthermore,

       if it is a close question whether the state decision is in error, then the state
       decision cannot be an unreasonable application . . . [S]ome increment of
       incorrectness beyond error is required. The increment need not necessarily be
       great, but it must be great enough to make the decision unreasonable in the
       independent and objective judgment of the federal court.

McCambridge v. Hall, 303 F.3d 24, 36 (1st Cir. 2002) (internal citations and quotation marks

omitted).

III.    Analysis

       Webster contends that the evidence at trial was legally insufficient to support his felony-

murder conviction. He alleges that no rational trier of fact could have found beyond a

                                                 6
          Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 7 of 11




 reasonable doubt that he was present at the crime or participated as a joint venturer. In support

 of those arguments, he points to a lack of forensic or physical evidence linking him to the crime

 scene and the circumstantial nature of the evidence upon which the Commonwealth relied.

         Challenges to the sufficiency of the evidence on direct review require courts to ask

 “whether, after viewing the evidence in light most favorable to the prosecution, any rational

 trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

 Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). 5 Reasonable inferences

 that may be drawn from the evidence must also be viewed in light most favorable to the

 prosecution. Morgan v. Dickhaut, 677 F.3d 39, 47 (1st Cir. 2012) (quoting United States v.

 Andujar, 49 F.3d 16, 20 (1st Cir. 1995)). For a federal habeas petitioner, the applicant must

 overcome a standard of review that is “twice-deferential.” Parker v. Matthews, 567 U.S. 37, 43

 (2012). The petitioner must show (1) that the evidence introduced at trial fell short of the

 standard articulated in Jackson and (2) that the state court unreasonably determined otherwise.

 See, e.g., Linton v. Saba, 812 F.3d 112, 123 (1st Cir. 2016) (“a state court decision rejecting a

 sufficiency challenge may not be overturned on federal habeas unless the ‘decision was

 objectively unreasonable’” (quoting Parker, 567 U.S. at 43)). “Unreasonable” means that the

 decision “evinces some increment of incorrectness beyond mere error.” Winfield v. O’Brien,

 775 F.3d 1, 8 (1st Cir. 2014) (quoting Leftwich v. Maloney, 532 F.3d 20, 23 (1st Cir. 2001)).

         Under Massachusetts law, to convict a defendant of felony murder with armed robbery as

 the predicate felony, the Commonwealth is required to prove beyond a reasonable doubt that the



         5
           In assessing the sufficiency of evidence, Massachusetts courts employ a standard set forth in
Commonwealth v. Lattimore, 378 Mass. 671 (1979). The First Circuit has held that standard to be “functionally
identical” to that articulated by the Supreme Court in Jackson v. Virginia. Logan v. Gelb, 790 F.3d 65, 71 (1st Cir.
2015). Therefore, when the Supreme Judicial Court reviews for Lattimore error, it simultaneously “answer[s] the
federal constitutional question.” Roman v. Mitchell, 924 F.3d 3, 6 n.1 (1st Cir. 2019) (quoting Housen v. Gelb, 744
F.3d 221, 225 (1st Cir. 2014)).

                                                          7
            Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 8 of 11




 defendant was involved in an armed robbery and that the victim’s death occurred “in the

 commission or attempted commission of that robbery.” Commonwealth v. Williams, 475 Mass.

 705, 710 (2016) (internal quotation marks omitted). 6 A conviction for armed robbery requires

 proof that the defendant was armed with a dangerous weapon, applied actual force to the victim,

 and took the victim’s property with the intent to steal it. See id. at 710. To convict a defendant

 as a joint venturer of a crime, the Commonwealth must prove that he “knowingly participated in

 the commission of the crime charged, alone or with others, with the intent required for the

 offense.” Commonwealth v. Rakes, 478 Mass. 22, 32 (2017).

        On direct review, the SJC determined that a reasonable jury, based on the evidence

 presented, could have found Webster guilty of the charged crimes:

        [T]aken together, the evidence, including the text messages in which the
        defendant said he was procuring a firearm, the CSLI evidence placing his cell
        phone in the area of the victim’s home on July 11 and tracking it as the defendant
        made his way from Barnstable to Boston just after the murder, his cell phone
        silence on the morning of the murder, his attempts to conceal his identity when he
        contacted Mack using Evans’s cell phone after the murder, the fact that Evans
        could not have driven his rental car back to Boston right after the murder, the
        condition in which the victim was discovered, and the cash and marijuana
        recovered, as well as the DNA and the defendant’s false statements to police was
        sufficient to allow the jury to conclude that the defendant knowingly participated
        in a joint venture to commit home invasion, armed assault in a dwelling, armed
        robbery, and carrying a firearm without a license.

 Commonwealth v. Webster, 480 Mass. 161, 167-68 (2018) (footnote omitted). The evidence

 also permitted a reasonable jury to infer that the victim was “killed in the course of the armed

 robbery, thereby providing sufficient evidence to find the defendant guilty of felony murder.”

 Id. at 168.




        6
          In September 2017, the SJC eliminated common-law felony murder as an “independent theory of liability
for murder,” and “prospectively narrowed” the felony-murder rule so that “a defendant may not be convicted of
murder without proof of one of the three prongs of malice.” Commonwealth v. Brown, 477 Mass. 805, 807 (2017).
Because Webster’s conviction predates the SJC’s decision in Brown, the new rule does not apply to this case.

                                                       8
        Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 9 of 11




      Webster argues that the SJC’s determination was unreasonable because “[n]o one

actually saw [him] in or near the scene of the killing.” Pet’r’s Mem. at 31, ECF 19. He

contends, among other things, that no witnesses or forensic evidence link him to the crime

scene. Id. at 32. But Webster’s objections frame the relevant question incorrectly. The

relevant question is not whether there was sufficient evidence to prove his presence, but

whether there was sufficient evidence to convict him as a joint venturer of an armed robbery in

which the victim was killed. A state-court conviction resting on dual theories of guilt survives

habeas review “as long as one of the two theories is adequately supported.” Leftwich v.

Maloney, 532 F.3d 20, 24 (1st Cir. 2008). Thus, proof that Webster was at the scene of the

crime is not strictly necessary to uphold his conviction, although evidence of his presence

obviously would be probative of his contributions as a joint venturer.

      Webster further argues that his conviction as a joint venturer was based on “nothing more

than speculation.” Pet’r’s Mem. at 38. He contends that although the evidence may be

consistent with his participation in the crime “in some unspecified manner,” it is also consistent

with him accompanying the other defendants to Cape Cod while being unaware of their criminal

plan and elsewhere during the crime. See id. at 39. He proposes several innocent explanations

for the Commonwealth’s evidence—for example, that he had traveled to Cape Cod to go

shopping or visit a girlfriend. Id. He argues that there is no evidence that he drove the

Chevrolet Impala or rode in it by himself, id. at 37; that the CSLI evidence fails to place him at

the crime scene with sufficient precision, id. at 40-41; that the text messages sent before the

murder are “inconclusive,” id. at 40; and that the message sent from Evans’s phone afterward is

innocuous and fails to tie him to the crime, id. at 38. In essence, he argues that the evidence

arrayed against him is either amenable to innocent interpretation or the result of coincidence.



                                                9
             Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 10 of 11




         The SJC acknowledged that Webster’s conviction relied on circumstantial evidence.

 Webster, 480 Mass. at 167. Nevertheless, “a criminal conviction may be supported by

 circumstantial evidence alone.” Gomes v. Silva, 958 F.3d 12, 20 (1st Cir. 2020). And this

 principle applies with greater force when considering the deference afforded to state-court

 decisions under habeas review. See Magraw v. Roden, 743 F.3d 1, 6 (1st Cir. 2014). It matters

 not whether the evidence is susceptible to a “plausible alternative interpretation,” but whether

 “any rational trier of fact could have found the essential elements of the crime beyond a

 reasonable doubt.” Morgan, 667 F.3d at 53 (quoting Jackson, 433 U.S. at 319). Courts may not

 “second guess a jury’s verdict where it has chosen a reasonable interpretation of the evidence

 before it.” Id. at 54.

         In this case, the Commonwealth presented sufficient evidence from which a reasonable

 jury could infer Webster’s guilt as a joint venturer. He sent text messages where he discussed

 getting a gun and meeting with Mack and Evans. Webster, 480 Mass. at 163. Viewed within

 the context of the number of calls and messages between defendants and the content of those

 communications, the text messages suggest his involvement in a criminal plan for which he

 planned to furnish a firearm. See id. at 165. The CSLI evidence placed him in the vicinity of

 the robbery and murder, and his DNA was found on a mask located in a backpack containing

 the murder weapon and other instruments of the crime. Id. All defendants ceased

 communicating by cell phone immediately prior to and after the crime, suggesting all were

 present together. 7 Id. A fourth man, seen by a witness, escaped capture at the scene, and CSLI


         7
           Webster argues that the absence of text messages “neither supports nor disproves” the theory that he
participated in the crime. Pet’r’s Mem. at 41. It is true that a conviction cannot be upheld when there is “equal or
nearly equal circumstantial support for a theory of guilt and a theory of innocence of the crime charged.” Morgan,
677 F.3d at 53-54 (quoting O’Laughlin. 568 F.3d at 301). Such is not the case here, though. In isolation, the lack of
text messages from the day of the murder may be equally indicative of guilt or innocence, but when considered
within the context of the defendants’ prior text message patterns, the notable absence of messages could have
allowed a reasonable jury to infer the defendants were together when the murder occurred. Moreover, when

                                                         10
          Case 1:19-cv-11788-FDS Document 21 Filed 09/01/21 Page 11 of 11




 evidence tracked Webster’s phone moving from Barnstable to Boston in the hours following the

 murder. Id. 165-66. Webster’s DNA was found inside the Chevrolet Impala, which was rented

 by Evans and had tire treads consistent with markings from the scene. Id. at 164. The Impala

 was found later a mile from Webster’s home. Id. Finally, the subterfuge employed by Webster

 in sending messages to Mack, as well as the false statements he made to police upon arrest,

 could also reasonably be construed as evidence of his shared intent with the other defendants

 and his consciousness of guilt. Id. at 166. Considered together—along with the evidence that

 the victim had been beaten, robbed of cash and drugs, and ultimately shot, id. at 162-63—the

 Commonwealth’s evidence was sufficient to allow a reasonable jury to infer Webster’s guilt as

 a joint venturer in an armed robbery that resulted in the victim’s death.

         The SJC’s decision satisfies the standard in Jackson because a “rational trier of fact could

 have found the essential elements of the crime beyond a reasonable doubt.” Jackson, 433 U.S.

 at 319. The decision does not show an “increment of incorrectness beyond mere error.”

 Winfield, 775 F.3d at 8. Therefore, insufficiency of the evidence is not an adequate ground for

 granting habeas relief.

 IV.      Conclusion

         For the foregoing reasons, the petition for a writ of habeas corpus is DENIED.

So Ordered.



                                                                /s/ F. Dennis Saylor IV
                                                                F. Dennis Saylor IV
Dated: September 1, 2021                                        Chief Judge, United States District Court




reviewing the sufficiency of the evidence of state court convictions, the proper analysis is to assess each piece of
evidence not in isolation but within the context of the “totality of the evidence.” Id. at n.7.

                                                          11
